                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

GEORGE W. BALTES,                               :
    Petitioner,                                 :
                                                :
       v.                                       :     No. 3:18-CV-1387 (KAD)
                                                :
D.K.WILLIAMS,                                   :
     Respondent.                                :     May 10, 2019

      MEMORANDUM OF DECISION RE: MOTION TO DISMISS (DE#10)

Statement of the Case

       On August 15, 2018, the petitioner, George W. Baltes, a prisoner in the custody of

the United States Bureau of Prisons (“BOP”) and currently confined at the Federal

Correctional Institution in Danbury, Connecticut, filed this petition for writ of habeas

corpus under 28 U.S.C. § 2241 against D.K. Williams, the warden of the prison. He

challenges the BOP’s refusal to transfer his custody to New York correctional authorities

and to designate his New York facility as his place of confinement for his federal

sentence. He argues such a transfer and designation is necessary to give effect to the

United States District Court’s determination that his federal sentence was to run

concurrent with his New York state sentence. (DE#1). On October 15, 2018, the

respondent moved to dismiss the petition for failure to state a plausible claim for relief

under Federal Rule of Civil Procedure 12(b)(6). Respondent asserts that the BOP’s

decision to keep the petitioner in federal custody was proper because it has primary

jurisdiction over the petitioner. And absent a transfer of custody, the respondent asserts

that it cannot require the state of New York to commence the running of his state

sentence, especially since New York authorities have already determined that the state

sentence will run consecutive to the federal sentence. (DE#10). The petitioner filed a
brief response to the motion on October 22, 2018 with additional authority in support of

his position, (DE#11) and the respondent followed with a reply. (DE#12). On November

19, 2018, the petitioner filed a motion to file a sur-reply on the pending motion to

dismiss. (DE#13). His motion included his argument in sur-reply. Although the

petitioner did not seek leave of Court to file a sur-reply before submitting his written

argument, as required by Local Rule 7(d), in the interest of justice, the Court will

GRANT the petitioner’s motion and accept his sur-reply. For the following reasons,

however, the motion to dismiss the petition is GRANTED.

Standard of Review

       Section 2241 grants federal courts jurisdiction to issue writs of habeas corpus to

prisoners “in custody in violation of the Constitution or laws or treaties of the United

States.” Cephas v. Nash, 328 F.3d 98, 103 (2d Cir. 2003); see also Roccisano v. Menifee,

293 F.3d 51, 57 (2d Cir. 2002). “A writ of habeas corpus under § 2241 is available to a

federal prisoner who does not challenge the legality of his sentence, but challenges

instead its execution subsequent to his conviction.” Bullock v. Reckenwald, No. 15-CV-

5255 (LTS) (DF), 2016 WL 5793974, at *7 (S.D.N.Y. Aug. 24, 2016) (quoting Carmona

v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001)). This includes claims

arising from “such matters as the administration of parole, computation of a prisoner’s

sentence by prison officials, prison disciplinary sanctions . . . and prison conditions.”

United States v. Salvagno, No. 02-CR-51 (LEK), 2008 WL 5340995, at *2 (N.D.N.Y.

Dec. 19, 2008) (quoting Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir. 2001)).

       This Court reviews a motion to dismiss a habeas petition according to the same

principles as a motion to dismiss a civil complaint under Fed. R. Civ. P. 12(b)(6). See




                                              2
Purdy v. Bennett, 214 F. Supp. 2d 348, 353 (S.D.N.Y. 2002). To survive a motion to

dismiss, the petition “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when . . . [the] [petitioner] pleads factual content that allows the [C]ourt to

draw the reasonable inference that the [respondent is] liable for the misconduct alleged.”

Id. The plausibility standard is not a probability requirement; the petition must show, not

merely allege, that the petitioner is entitled to relief. See id.

        The Court must accept as true the factual allegations in the petition and draw all

reasonable inferences in the petitioner’s favor. Ashcroft, 556 U.S. at 678. This principle

does not, however, apply to the legal conclusions that the petitioner draws in the petition.

Id.; Bell Atlantic Corp., 550 U.S. at 555; see also Amaker v. New York State Dept. of

Corr. Servs., 435 F. App’x 52, 54 (2d Cir. 2011) (same). “Where . . . the [petition] was

filed pro se, it must be construed liberally with ‘special solicitude’ and interpreted to

raise the strongest claims that it suggests.” Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir.

2013) (quoting Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)). Nevertheless, a pro

se petition still must “state a claim to relief that is plausible on its face.” Mancuso v.

Hynes, 379 F. App’x 60, 61 (2d Cir. 2010) (quoting Ashcroft, 556 U.S. at 678).

        Finally, in deciding a motion to dismiss, the Court may consider “statements or

documents incorporated into the complaint by reference . . . and documents possessed by

or known to the [petitioner] and upon which [he] relied in bringing the suit.” ATSI

Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). The Court

may also “take judicial notice of public records such as pleadings, orders, judgments, and




                                                3
other documents from prior litigation, including state court cases.” Lynn v. McCormick,

No. 17-CV-1183 (CS), 2017 WL 6507112, at *3 (S.D.N.Y. Dec. 18, 2017) (citing Lou v.

Trutex, Inc., 872 F. Supp. 2d 344, 349 n.6 (S.D.N.Y. 2012)); see also Samuels v. Air

Transport Local 504, 992 F.2d 12, 15 (2d Cir. 1993).

Facts and Procedural History

       The Court notes at the outset that the facts and procedural history of this case are

not in dispute. The prosecution of the petitioner by both state and federal authorities is

detailed in the public record of both cases.

       On June 10, 2011, federal authorities arrested the petitioner for conspiracy to

possess with intent to distribute and to distribute cocaine, in violation of 21 U.S.C. §§§

841(a)(1), 841(b)(1)(A) and 846. (DE#1-1 at 34); (DE#10-2 at 2). He was taken into

federal custody and detained. While his federal case was pending, the state of New York

charged the petitioner with violating his probation based on the new federal charges.

The petitioner pleaded guilty to the violation charge in New York state court, and on July

27, 2011, the state court revoked his probation and sentenced the petitioner to an

indeterminate period of one to three years’ imprisonment. Of significance to this

petition, at the time of the sentencing, the petitioner was still in the primary custody of

the federal authorities. Although the petitioner’s attorney and the state court judge both

took note of the pending federal case, the state court’s ruling was silent as to whether the

New York sentence would run consecutive to, or concurrent with, any federal sentence

which might be subsequently imposed in the event the petitioner was convicted on the

pending federal charges.




                                               4
        The petitioner pled guilty to the federal charges, and on August 21, 2013 the

United States District Court for the Northern District of New York sentenced him to 121

months of imprisonment. Sentencing Tr., United States v. Baltes, No. 11-CR-282

(MAD), DE#270 (N.D.N.Y. Aug. 21, 2013). In doing so, the judge stated that the 121-

month sentence “shall run concurrent to any state sentence you are currently serving.”

Id.1 However, at that time, the petitioner, though previously sentenced by the state court,

was not “currently serving any state sentence” because the petitioner had remained in

federal custody throughout his federal prosecution. On October 16, 2013, two months

after the federal sentence was imposed, the state of New York lodged a detainer with the

BOP indicating that it was treating the petitioner’s New York sentence of one to three

years imprisonment’ as being consecutive to his federal sentence. (DE#10-3)

        In November of 2015, the petitioner filed a motion in the State of New York

County Court to “clarify” his state sentence. Specifically, he sought a clarification that

his state sentence “was to run concurrently to any sentence imposed in the federal case.”

The state court denied his motion and ruled that the state sentence is consecutive because

there was no federal sentence in existence at the time the state sentence was imposed, and

therefore, the interplay between the two sentences was an issue that could only be

addressed in the federal court. In a subsequent letter to the petitioner’s attorney, the New

York Department of Corrections and Community Supervision (“NYDOCCS”) added that

the New York Penal Law does not permit a sentence to run concurrently with a term of




1
 The federal sentence was later amended to 120 months based on the retroactive application of an
amendment to a sentencing guideline range. United States v. Baltes, No. 11-CR-282 (MAD), DE#289
(N.D.N.Y. Apr. 21, 2015).


                                                 5
imprisonment that has not yet been imposed, and therefore, the state sentence would not

commence until the petitioner is received by the NYDOCCS.

       On April 6, 2017, the petitioner filed an Informal Resolution with his correctional

counselor requesting that the detainer be removed and that federal authorities transfer him

to state custody so that he may begin serving his state sentence. (DE#1-1 at 1-2). The

counselor declined to afford the petitioner any relief because the NYDOCCS deemed his

state sentence as being consecutive to the federal sentence and federal authorities still had

primary jurisdiction over him. (DE#1-1 at 3). The petitioner thereafter filed an

administrative remedy requesting the same relief, arguing that his federal sentence was

ordered to run concurrent with his state sentence. (DE#1-1 at 4). The respondent,

Warden Williams, denied his request on February 23, 2018. (DE#1-1 at 7). He reasoned

that 18 U.S.C. § 3621(a) requires a person convicted in federal court to be committed to

the custody of the BOP “until the expiration of the term imposed, or until earlier released

for satisfactory behavior;” (quoting 18 U.S.C. § 3621(a)); and the detainer from the

NYDOCCS indicates that his state sentence is to run consecutive to the federal sentence.

       The petitioner appealed the respondent’s decision to the Regional Director of the

BOP. (DE#1-1 at 8). He again argued that a transfer to the NYDOCCS was warranted

because his federal sentence was ordered to run concurrent with the New York sentence.

He relied upon the BOP’s Program Statement 5160.05(3)(a) which provides that “[s]tate

institutions will be designated for concurrent service of a federal sentence when it is

consistent with the intent of the federal sentencing court or with the goals of the criminal

justice system.” (DE#1-1 at 21). The petitioner added that § 3621(b) gives the BOP

authority to designate a state facility as the place to serve his federal sentence.




                                               6
       The Regional Director rejected the petitioner’s request for relief. (DE#1-1 at 12-

13). The Director reasoned that, because the federal authorities arrested the petitioner

before the state authorities, federal authorities had primary custody over him and the BOP

was therefore required to keep the petitioner until he had served the federal sentence or

until it relinquished primary custody. Although the Director acknowledged that the

“federal sentencing court directed [the petitioner’s] federal sentence [to] run concurrent

with [his] state probation violat[ion] term, th[e] directive [was] insufficient to relinquish

primary federal custody over [him].” Absent a relinquishment of primary custody, the

Director ruled that the BOP could not transfer the petitioner to state custody to begin

serving a state sentence.

       The petitioner then appealed the Regional Director’s decision to the BOP Office

of General Counsel, raising many of the same arguments and legal authority. (DE#1-1 at

14-15). The General Counsel agreed with the Regional Director that the state sentence

was imposed while the petitioner was in “primary federal custody” and that the BOP

cannot force the NYDOCCS to commence his state sentence. (DE#1-1 at 20).

       On January 5, 2018, while he was pursuing BOP administrative remedies, the

petitioner filed a petition for writ of habeas corpus under 28 U.S.C. § 2254 in the United

States District Court for the Northern District of New York. Pet., Baltes v. Attorney

General of the State of New York, No. 9:18-CV-25 (MAD) (DJS), DE#1 (N.D.N.Y. Jan.

5, 2018). His § 2254 petition states three grounds for relief. First, the petitioner claims

that the attorney representing him during his violation of probation proceeding in New

York, was ineffective because he incorrectly assured him that by pleading guilty to the

violation, he would immediately commence his one-to-three-year sentence. Id. at 6.




                                              7
Second, the petitioner asserts that NYDOCCS’s decision to treat his state sentence as

consecutive to the federal sentence is unconstitutional. Id. at 7. Third, the petitioner

claims that his admission to the violation of probation was not entered knowingly,

intelligently, and voluntarily, because he was not informed that his state sentence might

run consecutive to the federal sentence. Id. at 10. The respondent in that case has argued

that the § 2254 petition is untimely under 28 U.S.C. § 2244(d). Mem. of Law in Opp’n to

Pet. for Writ of Habeas Corpus, Baltes v. Attorney General of the State of New York, No.

9:18-CV-25 (MAD) (DJS), DE#6. After filing his response, the petitioner requested that

the district court expedite its ruling on the § 2254 petition, which the district court denied.

Text Order, Baltes v. Attorney General of the State of New York, No. 9:18-CV-25 (MAD)

(DJS), DE#19. The petitioner has appealed that ruling, and his appeal remains pending.

Appeal, Baltes v. Attorney General of the State of New York, No. 9:18-CV-25 (MAD)

(DJS), DE#20. Thus, no decision has been reached on the § 2254 petition. The petitioner

filed the instant petition in this Court on August 15, 2018.

       Discussion

       The petitioner in this case is requesting that the Court remove the detainer lodged

by the state of New York and either “acknowledge that the state sentence has been served

in full . . . or in the alternative, [order the BOP to] designate and send [him] to the

NYDOCCS so that [he] may complete the rest of the . . . state sentence.” Pet. at 8. He

claims that the BOP should use its authority under 18 U.S.C. § 3621(b) and BOP

Program Statement 5160.05 to designate a New York facility as the place of his

confinement to give effect to the federal sentencing court’s intent that the two sentences

run concurrently. Id. at 2-7. The respondent counters that the federal sentencing judge’s




                                               8
order was based on inaccurate information, and the BOP properly retained primary

custody over the petitioner. Resp’t’s Mem. at 6-8. The Court agrees with the respondent.

       The interplay between multiple terms of imprisonment is typically governed by

18 U.S.C. § 3584(a). Section 3584(a) provides:

       If multiple terms of imprisonment are imposed on a defendant at the same
       time, or if a term of imprisonment is imposed on a defendant who is already
       subject to an undischarged term of imprisonment, the terms may run
       concurrently or consecutively . . . . Multiple terms of imprisonment imposed
       at the same time run concurrently unless the court orders or the statute
       mandates that the terms are to run consecutively. Multiple terms of
       imprisonment imposed at different times run consecutively unless the court
       orders that the terms are to run concurrently.

Section 3584 only applies when (a) multiple terms of imprisonment are imposed at the

same time, or (b) if a term of imprisonment is imposed on a defendant who has already

begun serving a previously imposed sentence. McCarthy v. Doe, 146 F.3d 118, 121-22

(2d Cir. 1998). Neither of these conditions apply to the petitioner’s situation because (a)

his federal and state sentences were imposed two years apart, and (b) he had not begun

serving his state sentence at the time his federal sentence was imposed. Because §

3584(a) does not apply in this instance, the BOP must exercise its discretion under §

3621(b) to review the petitioner’s request that he be transferred to the NYDOCCS to

serve both sentences concurrently. See McCarthy, 146 F.3d at 123 (BOP should exercise

its discretion under § 3621(b) to review petitioner’s request for nunc pro tunc

designation).

       Under § 3621(b), the BOP “may designate any available penal or correctional

facility that meets minimum standards of health and habitability established by the

[BOP].” 18 U.S.C. § 3621(b). The designated facility may be a state or federal facility

and need not be in the same district where the defendant was convicted. Id. Thus, the


                                             9
BOP could transfer the petitioner to a New York state facility and then designate that

state facility as the place of his federal confinement. Such a transfer and designation

would have the effect of allowing his federal sentence to run concurrently with his state

sentence. See Setser v. United States, 566 U.S. 231, 235, 132 S. Ct. 1463 (2012); Abdul-

Malik v. Hawk-Sawyer, 403 F.3d 72, 75 (2d Cir. 2005). Before making any such transfer

decisions, however, the BOP must consider the five factors listed in § 3621(b). Those

factors are:

        (1) the resources of the facility contemplated; (2) the nature and
        circumstances of the offense; (3) the history and characteristics of the
        prisoner; (4) any statement by the court that imposed the sentence (A)
        concerning the purposes for which the sentence to imprisonment was
        determined to be warranted; or (B) recommending a type of penal or
        correctional facility as appropriate; and (5) any pertinent policy statement
        issued by the Sentencing Commission pursuant to section 994(a)(2) of title
        28.

18 U.S.C. § 3621(b). The BOP must consider all five factors before designating another

facility as the place of confinement. See Evans v. Willingham, 413 F. Supp. 2d 155, 159-

60 (D. Conn. 2006) (citing Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 245-46

(3d Cir. 2005)).

        The Court reviews the BOP’s determination under § 3621(b) of whether to

designate a state facility for service of a federal sentence for an abuse of discretion. See

McCarthy, 146 F.3d at 123 n.4; see also Abdul-Malik, 403 F. 3d at 76 (“The decision

whether to designate a facility as a place of federal detention is plainly and unmistakably

within the BOP’s discretion and we cannot lightly second guess a deliberate and

informed determination by the agency charged with administering federal prison policy”)

(internal quotations omitted). “[A]n agency ‘abuses its discretion if its decision rests on

an error of law or a clearly erroneous factual finding or if its decision cannot be located



                                             10
within the range of permissible decisions.’” Mitchell v. Lara, No. 11-CIV-1540 (LBS),

2011 WL 5075117, at *6 (S.D.N.Y. Oct. 25, 2011) (quoting Rajah v. Mukasey, 544 F.3d

449, 453 (2d Cir. 2008)). The BOP must give “full and fair consideration” to a prisoner’s

request for such a designation. Abdul-Malik, 403 F.3d at 76.

          In rejecting the petitioner’s request for a transfer to state custody, the BOP relied

on Program Statement 5160.05, which outlines the policies and responsibilities for

designation of a state institution for concurrent service of a federal sentence under §

3621(b). (DE#1-1 at 21-38). The Statement provides that “[s]tate institutions will be

designated for concurrent service of a federal sentence when it is consistent with the

intent of the federal sentencing court or with the goals of the criminal justice system.” Id.

at 21. “When a federal judge orders or recommends a federal sentence run concurrently

with a state sentence already imposed, the [BOP] implements such order or

recommendation, ordinarily by designating the state facility as the place to serve the

federal sentence.” Id. at 23 (quoting United States v. Hardesty, 958 F.2d 910 (9th Cir.

1992)). However, the Statement further states that a state or non-federal institution is

selected for concurrent service of a federal sentence because “primary custody resided

with the non-federal jurisdiction and the federal sentencing court intended its

sentence be served concurrently with the non-federal sentence.” Id. at 24 (emphasis

added).

          Here, the petitioner claims that the BOP should transfer him to state custody

under § 3621(b) and Program Statement 5160.05 because the federal sentencing court

intended that his state and federal sentences run concurrently. However, the BOP

correctly determined, and the petitioner does not dispute, that federal authorities had




                                                11
primary custody over the petitioner when they arrested him in June of 2011 and thereafter

to the present. “As a general rule, the first sovereign to arrest an offender has priority of

jurisdiction over him for trial, sentencing, and incarceration.” Dutton v. U.S. Attorney

General, 713 F. Supp. 2d 194, 200 (W.D.N.Y. 2010) (quoting Thomas v. Brewer, 923

F.2d 1361, 1365 (9th Cir. 1991)). Thus, the federal authorities, as the sovereign which

first arrested the petitioner, had primary jurisdiction over him, regardless of the order in

which the two sentences were imposed. See In re Liberatore, 574 F.2d 78, 88 (2d Cir.

1978); Shumate v. U.S., 893 F. Supp. 137, 139 (N.D.N.Y. 1995).

       Primary jurisdiction continues until the first sovereign, in this case the federal

government, “relinquishes its priority by, for example, bail release, dismissal of the . . .

charges, parole release, or expiration of the sentence.” Dutton, 713 F. Supp. 2d at 200.

       The petitioner’s claim is not without basis however. At sentencing, the district

court told the petitioner that his federal sentence “shall run concurrent to any state

sentence you are currently serving.” Sentencing Tr. (emphasis added). It appears from

the face of the record that the federal sentencing court was under the mistaken impression

that the petitioner was, at that time, in state custody serving the one-to-three-year

sentence that had been imposed two years earlier. Unfortunately, neither the prosecutor

nor the petitioner’s attorney corrected the record. Had the judge been correct, the BOP

would have implemented such an order by designating the state facility where the

petitioner was confined for service of his federal sentence under § 3621(b). See U.S. v.

Burgos, 2 F. App’x 134, 137 (2d Cir. 2001) (BOP implements federal court order for

term of imprisonment to run concurrent with state imprisonment term already imposed by




                                              12
designating state facility as place to serve federal sentence). But the federal court was not

correct and therefore the order could not be given effect.

       The petitioner relies on McCauley v. Williamson, No. 1:08-CV-0528 (CCC), 2008

WL 2779298 (M.D. Pa. July 14, 2008). There, the petitioner, while in primary federal

custody, pleaded guilty in the United States District Court for the Northern District of

New York to possession of an unregistered firearm. Id. at *1. He was then brought to

state court pursuant to a writ of habeas corpus ad prosequendum in New York where he

received an indeterminate 40-month to 120-month sentence for violation of probation.

Id. The petitioner was then returned to federal custody where he received a 60-month

sentence for his firearm conviction. Id. at *2. The federal sentencing judge

“recommend[ed] this sentence run concurrently with the previously imposed state

sentence.” Id. Although the federal habeas court agreed with the respondent that the

petitioner was at all relevant times in primary federal custody, it ruled that the BOP

abused its discretion by refusing to designate a state facility as his place of confinement

for concurrent service of his federal sentence under § 3621(b), which would have given

effect to the federal sentencing court’s recommendation that the federal sentence run

concurrent with the previously imposed state sentence. Id. at *4. Thus, the habeas court

granted the § 2241 petition and ordered the BOP to “consider-in good faith-whether or

not a non-federal institution in the state of New York should be designated as the place

for the petitioner to serve the remainder of his federal sentence.” Id. at *5.

       The petitioner also relies on Alazzam v. Hollingsworth, No. 16-3276 (RMB), 2016

WL 6436810, at *1 (D.N.J. Oct. 31, 2016). There, the petitioner, while in primary

federal custody, was sentenced on federal narcotics charges to a term of imprisonment




                                             13
which was ordered “to run concurrently with [a] previously imposed New York state

sentence.” The federal habeas court agreed with the respondent that federal authorities

had primary custody over the petitioner but, nevertheless, found that the BOP abused its

discretion by failing to consider all five factors under § 3621(b) before refusing to honor

the petitioner’s request for a transfer to state facility to give effect to the sentencing

court’s order that the sentences be concurrent. Id. at *5.

        Neither of these cases address the situation here - where the federal sentencing

court’s order was based on inaccurate information regarding the previously imposed state

sentence. The federal court was under the misimpression that the petitioner was then

“currently serving” a state sentence, not that the petitioner was subject to a previously

imposed but unexecuted state sentence. Thus, although the federal sentencing court

ordered that the two sentences be concurrent, it did so under the mistaken belief that the

petitioner had already commenced his state sentence. This Court cannot assume the

outcome had the sentencing court been accurately apprised of the petitioner’s situation.

        As much as this Court empathizes with the petitioner’s situation, the mistake of

law in this case does not lie with the BOP. The error occurred during his federal

sentencing proceeding. The sentencing court was not provided with accurate information

regarding the previously imposed state sentence, and as a result, issued an order that

conflicts with long-standing principles of comity, particularly the primary custody

doctrine. See Taylor v. Reno, 164 F.3d 440, 444 (9th Cir. 2015) (courts must determine

whether state or federal government had primary jurisdiction because priority of custody

determines when sentence begins). To grant the petition in this case would be to order

the BOP to send the petitioner to state custody to serve an indeterminate one-to-three-




                                               14
year sentence and then return him to federal custody to serve the remainder of his federal

sentence when it is not at all clear that such an order comports with the federal sentencing

court’s mandate.

Conclusion

       The Court concludes that the BOP did not abuse its discretion in denying the

petitioner’s request for a transfer to state custody under § 3621(b). Therefore, the motion

to dismiss the petition for writ of habeas corpus (DE#10) is GRANTED. The motion to

file a sur-reply (DE#13) is GRANTED. The petition is hereby dismissed.

       SO ORDERED.

       Dated this 10th day of May at Bridgeport, Connecticut.


                                                              /s/_____________________
                                                             Kari A. Dooley
                                                             United States District Judge




                                            15
